Motion for permission to proceed as a poor person and for assignment of counsel on appeal granted. Memorandum: Family Court abused its discretion in entering an order upon default after soliciting and authorizing a motion for withdrawal of counsel without any notice to appellant. An attorney may only withdraw as counsel of record upon a show*995ing of good and sufficient cause and upon reasonable notice (see, CPLR 321 [b] [2]; Matter of Dunn, 205 NY 398, 403). A purported withdrawal without proof that reasonable notice was given is ineffective (see, LeMin v Central Suffolk Hosp., 169 AD2d 821; Bucaro v Keegan, Keegan, Hecker & Tully, 126 Misc 2d 590). Because the purported withdrawal of counsel in this case was ineffective, the order entered by Family Court was improperly entered as a default order and appeal therefrom is not precluded (see, Matter of Kwasi S., 221 AD2d 1029). Present — Pine, J. P., Lawton, Wesley, Doerr and Balio, JJ.